TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 30, 2020



                                         ON REMAND



                                     NO. 03-18-00571-CR


                                  Justin Allen Lee, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 35TH DISTRICT COURT OF MILLS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.